Citation Nr: 1207817	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-18 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to restoration of service connection for posttraumatic stress disorder (PTSD), including whether the severance of service connection, effective May 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had verified active service from August 1945 to June 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in part, denied service connection for a back problem and granted service connection for PTSD.  

An October 2006 RO rating decision proposed to sever service connection for PTSD.  A February 2008 rating decision severed service connection for PTSD effective May 1, 2008.

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was severed in a February 2008 rating decision.

2.  The evidence of record does not establish that the award of service connection for PTSD was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for restoration of service connection for PTSD are met; the severance of the award of service connection PTSD was improper.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Restoration of Service Connection

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & (2).

The regulations related to claims for PTSD were recently amended and provide for additional consideration if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  The Board acknowledges the new regulations.  However, they are inapplicable to the Veteran's claim.  Simply put, the Veteran served in the Army from 1945 and 1946.  He did not serve in combat and has not so alleged.  Accordingly, credible supporting evidence that the claimed in-service stressor occurred is required.  38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat, credible supporting evidence from any source showing that his claimed in-service stressor actually occurred is required for him to prevail.  See Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under such circumstances, the veteran's lay testimony regarding the stressor would thus be insufficient, standing alone, to establish service connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

In August 2005, the Veteran indicated that while he was on active duty, he was assigned to the Manhattan Engineer District at Los Alamos, New Mexico.  He related that Dr. Oppenheimer had expressed reservations about adverse effects on the atmosphere that an atomic bomb explosion might cause.  He stated that in the base hospital, two men died from radiation exposure.  He further related that he heard about the destruction caused by the two atomic detonations in Japan.

On VA fee-basis psychiatric examination in February 2006, the examiner opined that the Veteran warranted a diagnosis of PTSD in accordance with DSM-IV criteria.  The examiner related the diagnosis of PTSD to two stressors:  first, witnessing the effects of radiation on colleagues, and second, hearing descriptions of the events that happened in Hiroshima in connection with working in the atomic laboratory in New Mexico.

A May 2006 RO rating decision granted service connection for PTSD effective September 7, 2004.  Shortly thereafter, the RO proposed to sever service connection for PTSD in an October 2006 rating decision.  The basis was that the Veteran could not have been involved in the development of an atomic detonation device since the atomic bombs were dropped in Japan on August 3 and 9, 1945, and the Veteran was not assigned to the 9812th Technical Service Unit before August 11, 1945.  

In February 2007, the Veteran clarified that in 1945, radiation sickness was a new type of disease.  He said that while on active duty, he visited two men afflicted with radiation sickness in the base hospital in New Mexico and was sad and stressed about the situation.  He further stated that while at a "bull session" in the Bachelor Officer Quarters in late August or early September 1945, a Navy lieutenant who was one of the two men that armed the bomb on the Enola Gay described the Hiroshima bombing and the resultant damage in a very graphic manner.

During his October 2007 hearing before a Decision Review Officer, the Veteran stated that he was not actually with his two friends when they died of radiation poisoning; rather, he visited them in the hospital and counseled with them during their illness before they died.  He related that the death of these friends from radiation sickness made him very nervous.  He saw how rapidly their condition deteriorated, and he had been told that radiation sickness was incurable.  He was scared that radiation sickness was invading people working on the project at his base.  He added that while he was not present at an actual atomic detonation, he heard firsthand accounts regarding the devastation that was caused.

A January 2008 letter from R.J.S., L.C.S.W. reflects that the Veteran had PTSD as a result of his work in Los Alamos, New Mexico, while on active duty.

A February 2008 rating decision severed service connection for PTSD, effective May 1, 2008.

During the Veteran's September 2011 Board hearing, the Veteran related that he had unique knowledge concerning the dangers of the atomic bomb due to his being stationed at Los Alamos while on active duty.  He reiterated his experience of hearing directly from one of the people who armed the atomic bomb on the Enola Gay.

VA's regulatory provisions governing severing service connection awards provide in pertinent part that subject to the limitations contained in 38 C.F.R. §§ 3.114 & 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of § 3.114 are for application.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d) . 

In order to sever a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous and that VA has followed the applicable procedural safeguards. 

Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").

There is a three-part test to determine whether a prior decision is the product of clear and unmistakable error (CUE):  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386  1998. 

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original grant of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998). 

Here, the February 2006 VA fee-basis psychiatric examination report provides a diagnosis of PTSD given in accordance to the DSM-IV criteria.  Additionally, this report relates the given PTSD diagnosis to two in-service stressors:  witnessing the effects of radiation on colleagues, and hearing descriptions of the events that happened in Hiroshima in connection with working in the atomic laboratory in New Mexico.  The only remaining requirement is having credible supporting evidence of the claimed in-service stressors.

Of particular significance in this case, in April 2005, VA was informed that both the Veteran's service treatment and personnel records may have been destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In these cases, the case law increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

A Separation Qualification Record from the Army reflects that the Veteran served with the Santa Fe Detachment, 9812th Technical Service Unit, Corps of Engineer, Manhattan District at Santa Fe, New Mexico, for a period of eight months in 1945 and 1946.  This record provides official, credible supporting evidence that the Veteran served in the places and circumstances that he described.

There is evidence of record showing a diagnosis of PTSD related to the in-service stressor of serving with the Manhattan District in New Mexico at the end of World War II and seeing two friends waste away from the new disease of radiation sickness.  There are credible lay statements supporting that such stressors occurred.  To the extent that the Veteran's service records still exist, the records provide independent credible evidence that tends to support the Veteran's assertions, as they document that the Veteran did indeed serve on active duty with the Manhattan District in New Mexico at the end of World War II.  The clear and unmistakable standard has been described as a "formidable" burden of proof and "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The record as it stands currently does not provide undebatable evidence that the claimed stressors did not occur.  

Therefore, the evidence of record does not establish that the award of service connection for PTSD was clearly and unmistakably erroneous.  In the absence of such a finding, the severance of the award of service connection for PTSD was improper.  Restoration of service connection for PTSD, effective continuously from the initial date of service connection, December 7, 2006, is warranted.


ORDER

Restoration of service connection for PTSD, effective continuously from the initial date of service connection, September 7, 2004, is granted.


REMAND

As noted above, in April 2005, VA was informed that both the Veteran's service treatment and personnel records may have been destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).  

The Veteran has claimed that he has a back disorder as a result of an in-service automobile accident.  He has stated that the accident occurred between Los Alamos and Albuquerque, New Mexico.  He has recalled being taken to a hospital after the accident where a clamp was placed over a cut on his forehead.  He has related that his neck and back has had pain since that time.  

A private MRI completed in September 2001 revealed multilevel lumbar spondylosis and bilateral foraminal narrowing.

In June 2007, E.W.V. related that the Veteran has experienced back pain since his time on active duty.

The Veteran's statements regarding his in-service back injury have been consistent throughout the record, and the Board finds them to be credible.  Additionally, the Board notes that the Veteran is certainly competent to relate experiences within his senses, such as experiencing an automobile accident and having pain.  The September 2001 MRI documents a current disability.  Thus, the Board finds that the Veteran should be afforded a VA examination for an etiology opinion regarding his current back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The Veteran should be afforded a VA examination by an appropriate examiner to determine the etiology of the Veteran's low back disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disorder that was incurred in or aggravated by active service.  The examiner is instructed to consider the Veteran's account of his in-service automobile accident as credible.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.  If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC should attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


